DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6,326,320 to Ichiro Terunuma in view of DE 19544131A to Kourimsky Friedrich.
Regarding claim 1, Terunuma discloses a method of manufacturing a female terminal (10) comprising: forming a cutout part (52) with a predetermined width in a direction intersecting with an axial direction of a tubular member (50, see Fig. 4c), on a part of a first tubular portion (502) located at a side of a first end of the tubular member, crushing the first tubular portion (502) to form an electric wire connection portion (see Fig. 6a), and forming as a terminal contact portion (on end 501) a second tubular portion located at a side of a second end of the tubular member, wherein a male terminal is to be inserted in the terminal contact portion (see Fig. 6a) except for the step of electrically connecting a core wire exposed from an end of an electric wire to the electric wire connection portion.  Friedrich teach the step of electrically connecting a conductor wire to the contact (32) of the female terminal (2, see Fig. 1 and by soldering Par. 19).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Terunuma by electrically connecting a conductor wire to the contact of the female terminal as taught by Friedrich to form an electrical terminal on the wire.
	Regarding claim 2, Terunuma discloses plating an entire circumference of the electric wire connection portion and the terminal contact portion to form a plated layer (see Par. 15).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Terunuma/Frierdrich as applied above, and further in view of U.S. Patent 4,437,604 to Razon et al.
Terunuma/Friedrich as relied and applied above disclose the core wire of the electric wire is electrically connected to the electric wire connection portion formed into a flat shape by crushing the first tubular portion, except for using an ultrasonic bonding.  Razon et al teach the step of attaching a wire (10) to a flat shape terminal (11) by ultrasonic bonding for increasing the speed of making the bonding as well as reducing bonding force (see Col. 4, lines 50-53).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the invention of Terunuma/Friedrich by utilizing the ultrasonic bonding process as taught by Razon et al for establishing an electrical bonding between the core wire and the flat terminal at faster rate and lower force.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their general teaching of making an electrical terminal as well as the application of the female terminal as shown in U.S. Patent 2,930,836, 2,968,788 and 2,957,226.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/September 10, 2022 	                                           Primary Examiner, Art Unit 3729